Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karp et al. (US 20150133753 A1) hereafter referred to as Karp
In regard to claim 1 Karp teaches a biosignal sensor [see Fig. 6 see paragraph 0042, see title “oximetry”] comprising:
a substrate [see paragraph “flexible device substrate 158”] extending in an X direction  [see left-right Fig. 6] and a Y direction  [see up-down Fig. 6] perpendicular or substantially perpendicular to each other;
a first light-emitting element [154 “One or more light emitting diodes 154 of one or more arrays 152 of the plurality of arrays 152 of the light emitting diodes 154 may be configured to emit at wavelengths that are different from wavelengths emitted by other light emitting diodes 154 of the same array 152”] provided on one major side surface of the substrate and that emits light of a first wave length toward [“the distance between a detector 156 and one or more arrays 152 may be such that light emitted by the light emitting diodes 154 and reflected or transmitted by the tissues present at different depths may be detected by the detectors 156”] a subject under measurement;
a second light-emitting element [another 154 of different wavelength] provided on the one major side surface of the substrate at a position adjacent to or in a vicinity of the first light-emitting element and that emits light of a second wave length different [see above] from the first wave length toward the subject under measurement; and
a plurality of light-receiving elements [“plurality of detectors 156”] positioned on the one major side surface of the substrate individually spaced apart by different distances [see Fig. 6] from the first light-emitting element and the second light-emitting element and that receive light from [see for example “The detector 156 disposed in parallel opposite to a particular array 152 may be configured to detect signals from the light emitting diodes 154 of that particular array 152 disposed directly opposite to the detector 156 as well as from light emitting diodes 154 of other arrays 152 of the plurality of arrays 152”] the first light-emitting element and the second light-emitting element; wherein
the plurality of light-receiving elements are linearly or substantially linearly aligned [see Fig. 6] in the X direction; and
the first light-emitting element and the second light-emitting element are located at positions different in the Y direction [see Fig. 6] from positions of the plurality of light-receiving elements.
In regard to claim 2 Karp teaches wherein a plurality of first light-emitting elements, each being [see Fig. 6, see paragraph 0042 “plurality of arrays 152 of emitters”] the first light-emitting element, and a plurality of second light-emitting elements, each being the second light-emitting element, are provided at the substrate.
In regard to claim 3 Karp teaches  wherein the plurality of light-receiving elements are positioned to spread [see Fig. 6]  across a range of a predetermined length dimension in the X direction; and
the first light-emitting elements and the second light- emitting elements are positioned in the X direction within the range [see Fig. 6]  of the predetermined length dimension in which the plurality of light-receiving elements are located.
In regard to claim 4 Karp teaches  wherein the first light-emitting elements are positioned separately on both end [see arrays 152 at left and right ends of Fig. 6] sides of the substrate in the X direction in which the plurality of light-receiving elements are aligned; and
the second light-emitting elements are positioned separately on both end [see arrays 152 at left and right ends of Fig. 6] sides of the substrate in the X direction in which the plurality of light-receiving elements are aligned.
In regard to claim 7 Karp teaches wherein the substrate is a printed circuit board [see paragraph 0026 “Non-limiting examples of the printing techniques may include techniques, such as, but not limited to, screen printing for a flat surface, inkjet printing for a flat surface, pad printing for a curved surface, gravure printing, flexographic printing, conventional flex circuit fabrication, printed circuit board fabrication, or combinations thereof”] or a ceramic board.
In regard to claim 8 Karp teaches wherein the first light-emitting element and the second light-emitting element include [see paragraph 0042 “In one example, the emitters may be light emitting diodes 154” ] at least one of light-emitting diodes (LEDs), laser diodes (LDs), vertical-cavity surface-emitting lasers (VCSELS), and cavity LEDs.
In regard to claim 10 Karp teaches wherein the first light-emitting element emits light having a higher wavelength [see that this is true because any 154 can be the first light-emitting element, see paragraph 0042  “One or more light emitting diodes 154 of one or more arrays 152 of the plurality of arrays 152 of the light emitting diodes 154 may be configured to emit at wavelengths that are different from wavelengths emitted by other light emitting diodes 154 of the same array 152”]  than a wavelength of light emitted from the second light-emitting element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp  in view of Frangioni et al. (US 20050285038 A1) hereafter referred to as Frangioni
In regard to claim 5 Karp does not specifically teach wherein the plurality of light-receiving elements are overlaid with a lens array including a plurality of lenses positioned to respectively face the plurality of light-receiving elements.
See Karp paragraph 0042 “In one example, each light emitting diode 154 of an array 152 of 8 light emitting diodes 154 may be configured to emit wavelengths that are different from wavelengths emitted by the other 7 light emitting diodes”.
See Frangioni Fig. 5 “CCD array 500 may include lenses 502, a filter array 504” “photodiodes 508” see paragraph 0048-0064, 0026 “image capture device for simultaneously capturing visible-light and near-infrared images” “medical imaging applications where visible light tissue images may be usefully combined with diagnostic image information obtained from other specified wavelengths” “filter array 504, which passes either red ("R"), green ("G"), blue ("B") (collectively for forming a visible light image), or near-infrared ("NI") wavelengths (for a diagnostic image) may then be formed over each photodiode 508 corresponding to a pixel to be imaged from an illuminated object” “first p-n junction 714 and is generally sensitive to blue wavelengths” “second p-n junction 718, and is generally sensitive to green wavelengths” “third p-n junction 722, and is generally sensitive to red wavelengths” “aid to cardiac surgery” “living-tissue imaging” “medical imaging applications”.
Thus it would be obvious to modify Karp  to include wherein the plurality of light-receiving elements are overlaid with a lens array including a plurality of lenses positioned to respectively face the plurality of light-receiving elements.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain maximum imaging information to perform biological applications such as diagnosis or surgery, etc.
In regard to claim 6 Karp and Frangioni as combined teaches wherein the lens array is integrated [see combination Frangioni , see Frangioni Fig. 5] with the light-receiving elements.
In regard to claim 9 Karp does not specifically teach wherein the first light-emitting element emits red light or infrared light in a band of about 600 nm to about 1000 nm; and the second light-emitting element emits green light in a band of about 495 nm to about 570 nm.
See Karp paragraph 0042 “In one example, each light emitting diode 154 of an array 152 of 8 light emitting diodes 154 may be configured to emit wavelengths that are different from wavelengths emitted by the other 7 light emitting diodes”.
See Frangioni Fig. 5 “CCD array 500 may include lenses 502, a filter array 504” “photodiodes 508” see paragraph 0048-0064, 0026 “image capture device for simultaneously capturing visible-light and near-infrared images” “medical imaging applications where visible light tissue images may be usefully combined with diagnostic image information obtained from other specified wavelengths” “filter array 504, which passes either red ("R"), green ("G"), blue ("B") (collectively for forming a visible light image), or near-infrared ("NI") wavelengths (for a diagnostic image) may then be formed over each photodiode 508 corresponding to a pixel to be imaged from an illuminated object” “first p-n junction 714 and is generally sensitive to blue wavelengths” “second p-n junction 718, and is generally sensitive to green wavelengths” “third p-n junction 722, and is generally sensitive to red wavelengths” “aid to cardiac surgery” “living-tissue imaging” “medical imaging applications”.
Thus it would be obvious to modify Karp  to include wherein the first light-emitting element emits red light or infrared light in a band of about 600 nm to about 1000 nm; and the second light-emitting element emits green light in a band of about 495 nm to about 570 nm.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain maximum imaging information to perform biological applications such as diagnosis, imaging or surgery, etc.

Claim(s) 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp  in view of Sasahara et al. (US 20160287938 A1) hereafter referred to as Sasahara 
In regard to claim 11 Karp does not specifically teach further comprising: an electric component provided on a second major side surface of the substrate; wherein each of the plurality of light-receiving elements is electrically coupled to the electronic component; and each of the plurality of light-receiving elements outputs a detection signal to the electronic component.
However see Karp Fig. 5, see paragraph 0004 “The photodiode then transmits that signal to a processor of the pulse oximeter. The processor determines blood oxygen saturation by computing a differential absorption by the arterial blood of the two or more wavelengths (e.g., red and infrared) emitted by the sensor”.
See Sasahara Fig. 13 see paragraph 0099, 0104, 0122, 0124 “light emitting elements 1221” “sensor 1022 carried on the carrier (the substrate) 1026” see “additional electronic devices (e.g., a processor 1052 and a driver 1054) explained above” “electric connection terminals 1034 have to be further in contact with additional electronic devices (e.g., a driver, a detection electronics, a processor, and a power supply), which are other element. This means that some electric connection to the additional electronic devices is present in the carrier 1026 (which may be a printed board (PCB)). The structure of the heart-rate monitoring device according to this embodiment can be applied to not only a measuring device of a heart rate but also a measuring device of a pulse wave and a pulse” “A light reception signal from the light receiving element 1122 is a signal including information equivalent to an amount of blood flowing in the blood vessels. The amount of blood flowing in the blood vessels changes according to the pulsation of the heart. In this way, the signal on the light receiving element 1122 changes according to the beat of the heart. That is, the change in the signal of the light receiving element 1122 is equivalent to a pulse of a heart rate” .
Thus it would be obvious to modify Karp  to include further comprising: an electric component provided on a second major side surface of the substrate; wherein each of the plurality of light-receiving elements is electrically coupled to the electronic component; and each of the plurality of light-receiving elements outputs a detection signal to the electronic component.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to provide driving signal to the light emitters and process the signal from the detectors to operate the device.
In regard to claim 12 Karp and Sasahara as combined teaches wherein the electronic component includes an actuator [see combination see driver 1054] that outputs a first drive current to the first light-emitting element and a second drive current  [see combination see driver 1054] to the second light-emitting element, an amplifier that receives [see combination see processor 1052 “detection electronics”] the detection signal of each of the plurality of light-receiving elements, and a signal processor  [see combination see processor 1052 “A light reception signal from the light receiving element 1122 is a signal including information equivalent to an amount of blood flowing in the blood vessels. The amount of blood flowing in the blood vessels changes according to the pulsation of the heart. In this way, the signal on the light receiving element 1122 changes according to the beat of the heart. That is, the change in the signal of the light receiving element 1122 is equivalent to a pulse of a heart rate”].

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp  .
In regard to claim 14, In Fig. 6 Karp does not specifically state wherein at least one of the plurality of light-receiving elements is a photodiode.
However see paragraph 0004 “A photodiode positioned opposite to the emitters is configured to detect emitted light emerging from the outer tissues of the finger. The photodiode generates a signal based on the detected emitted light. The photodiode then transmits that signal to a processor of the pulse oximeter”.
Thus it would be obvious to modify Fig. 6  to include wherein at least one of the plurality of light-receiving elements is a photodiode.
The motivation is that a photodiode is a standard well known way known to give good results to detect light.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/Primary Examiner, Art Unit 2818